Per Curiam.
The people move to affirm (GCR 1963, 817.5 [3]) defendant’s conviction of violating MCLA § 750.531 (Stat Ann 1954 Rev § 28.799) and the 8- to 25-year prison sentence imposed thereon.
In stating his findings, the trial court stated that defendant did in fact injure a safe. However, in stating the verdict, the court said that defendant did attempt to injure a safe. On appeal, defendant contends that he should have been sentenced to no more than five years in prison under the general attempt statute, MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
The general attempt statute is not applicable in this case because it applies only “when no express provision is made by law for the punishment of such attempt”. MCLA § 750.531 (Stat Ann 1954 Rev § 28.799), the statute under which defendant was convicted, expressly provides for the punishment of the offense of attempting to break, burn, blow-up or otherwise injure or destroy any safe.
Motion to affirm, granted.